UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1537


FIRAS ABDUL RAZZAQ AL-QAISI,

                Plaintiff - Appellant,

          v.

THE AMERICAN MILITARY FORCES IN IRAQ,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-01192-JCC-JFA)


Submitted:   July 27, 2010                 Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Firas Abdul Razzaq Al-Qaisi, Appellant Pro Se.      Dennis Carl
Barghaan, Jr., Catherine DeRoever Wood, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Firas   Abdul    Razzaq      Al-Qaisi     appeals    the     district

court’s   order      dismissing    his       civil   complaint    for     lack   of

jurisdiction.         We   have    reviewed      the   record     and     find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Al-Qaisi v. Am. Military Forces, No.

1:09-cv-01192-JCC-JFA (E.D. Va. Apr. 22, 2010).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials     before    the    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2